Citation Nr: 0733279	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a subcutaneous lump on 
the groin in the region of the right lower quadrant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  This case was remanded by the 
Board in November 2004 and January 2007 for additional 
development.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of a subcutaneous lump on the groin 
in the region of the right lower quadrant.


CONCLUSION OF LAW

A subcutaneous lump on the groin in the region of the right 
lower quadrant was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in August 2002 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
February 2005 and February 2007, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include multiple 
references to a left inguinal adenopathy.  In addition, the 
May 1991 separation examination report stated that the 
veteran complained of pain in the right inguinal area.  On 
clinical evaluation, the veteran had "2 tender [right 
inguinal] lymph nodes equal to [large] lima beans in size.  
Not [inflamed] or suppurative."  The veteran also complained 
of lower abdominal pain before, during, and after 
intercourse, and post-ejaculatory pain in his groin.  The 
diagnosis was lymphogranuloma venerum versus granuloma 
inguinale versus questionable.

After separation from military service, a February 2002 VA 
outpatient medical report stated that the veteran complained 
of a "swollen knot area" on his right groin which was 
present "off and on for years."  On physical examination, 
the veteran had no testicular masses.  There was tenderness 
to palpation over the right testicle palpating cord.  They 
assessment was epidiymitis on the right.

A November 2002 VA outpatient medical report stated that the 
veteran complained of intermittent pain in the right groin 
area.  He reported that it could go away for 6 months or more 
and was worse with walking.  On physical examination, there 
was a 2 centimeter (cm) by 2 cm fluctuant area that was very 
tender in the right inguinal area.  The assessment was right 
lymph node swelling versus cyst.

A June 2003 VA outpatient medical report stated that the 
veteran had a noted recurrent right inguinal swelling which 
had been present for years.  On physical examination, there 
was an enlarged area, questionably a lymph node, in the right 
groin area that was non-tender.

At a March 2004 VA Central Office hearing, the veteran 
testified that during active service he experienced "knot 
pain" during formation marching.  He stated that he was told 
it "might just be a lymph node" that was moving up and down 
in his body.  The veteran stated that he was not provided 
with a firm diagnosis during military service and that the 
pain continued to appear and disappear.  He stated that the 
knot hurt when he walked.

A June 2004 VA outpatient medical report stated that the 
veteran continued to have a swollen lymph node on the right 
groin that was chronic and tender to palpation.  On physical 
examination, there was a tender lymph node in the right groin 
that measured about 2 cm.  The assessment was isolated right 
inguinal lymphadenopathy.

In an April 2005 VA medical examination report, the examiner 
noted that the veteran reported a history of a persistent 
right inguinal lump since military service.  On physical 
examination, there was no left inguinal lump or node present.  
In the right inguinal region there was a 1 cm nontender firm 
node.  The examiner stated that "given the fact that his 
service record documents only a left-sided condition and he 
now complains of a right-sided condition, I would have to 
resort to mere speculation to decide whether or not this is 
also related to the cause of the prior left-sided condition, 
now resolved."  The diagnosis was persistent right inguinal 
lymphadenopathy.

A June 2007 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that his tender, enlarged right inguinal lymph nodes 
had "gradually resolved during the 1990s.  He had a brief 
recurrence of one node enlargement about two years ago, 
during which time, he was having some vague urinary tract 
symptoms.  This node has also resolved as have his urinary 
tract symptoms."  On physical examination, there were no 
enlarged inguinal lymph nodes on either side.  There was a 
general ropy texture of the node chain on the right side that 
was nontender with no indication of any other abnormality.  
The impression was no current diagnosis.  The examiner opined 
that "the current ropy texture of this region is a result of 
scarring of prior lymph nodes secondary to previous 
gonococcal infections."

The medical evidence of record does not show that the veteran 
has a current diagnosis of a subcutaneous lump on the groin 
in the region of the right lower quadrant.  While the veteran 
has received previous diagnoses of a right groin lump, the 
most recent medical evidence of record shows that the veteran 
did not have an enlarged lymph node and stated that the 
veteran had no current diagnosis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Here, the competent and 
probative evidence does not show that the veteran has a 
current diagnosis of subcutaneous lump on the groin in the 
region of the right lower quadrant and as such, service 
connection is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record of record does not show that the veteran has a current 
diagnosis of a subcutaneous lump on the groin in the region 
of the right lower quadrant, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a subcutaneous lump on the groin in 
the region of the right lower quadrant is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


